UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 From transition period from to Commission File No.: 000-23402 AQUENTIUM, INC. (Exact name of registrant as specified in its charter) Delaware 11-2863244 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5188 Western Way, Perris, California (Address of principal executive offices) (Zip Code) (951) 657-8832 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No As of February 2, 2012, the registrant had 46,457,403 shares of common stock outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Consolidated Balance Sheets as of December 31, 2011 (Unaudited) and September 30, 2011 (Audited) 4 Consolidated Statements of Operations for the Three Months Ended December 31, 2011 and 2010 (Unaudited) and from inception (April 30, 2001) to December 31, 2011 5 Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2011 and 2010 (Unaudited) and from inception (April 30, 2001) to December 31, 2011 6 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3: Quantitative and Qualitative Disclosures about Market Risk 15 Item 4T: Controls and Procedures 15 PART II – OTHER INFORMATION Item 6: Exhibits 16 Signatures 17 2 PART I – FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS The financial information set forth below with respect to our statements of operations for the three month period ended December 31, 2011 and 2010 is unaudited.This financial information, in the opinion of management, includes all adjustments consisting of normal recurring entries necessary for the fair presentation of such data.The results of operations for the three month period ended December 31, 2011, are not necessarily indicative of results to be expected for any subsequent period.Our year end is September 30. 3 AQUENTIUM, INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31 September 30, (Unaudited) (Audited) ASSETS Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Bank overdraft $ $
